DISMISS; and Opinion Filed September 11, 2013.




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-13-01083-CR

                                        TOMMY MARK LAYMAN, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                                On Appeal from the Criminal District Court No. 2
                                             Dallas County, Texas
                                      Trial Court Cause No. F13-53590-I

                                          MEMORANDUM OPINION
                                      Before Justices Bridges, Fillmore, and Lewis
                                              Opinion by Justice Fillmore
           Tommy Mark Layman filed a notice of appeal which stated it was being filed within

thirty days of July 5, 2013 and was appealing his conviction.                                          We have received written

confirmation from the Dallas County District Clerk that there is no judgment of conviction

because the case has not yet proceeded to trial. 1

           “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.). A
     1
       Although appellant is represented by counsel in the trial court, he filed a pro se notice of appeal. We sent appellant’s attorney and the
Dallas County District Attorney’s Office a letter questioning our jurisdiction, but we did not receive a response from either.
court of appeals has no jurisdiction over an appeal absent a written judgment or an appealable

order. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010); Nikrasch v. State,

698 S.W.2d 443, 450 (Tex. App.––Dallas 1985, no pet.).

       Because there is no judgment of conviction or other appealable order, we lack jurisdiction

over this appeal. See Gutierrez, 307 S.W.3d at 321; Nikrasch, 698 S.W.2d at 450. Accordingly,

we dismiss the appeal for want of jurisdiction.



                                                        /Robert M. Fillmore/
                                                        ROBERT M. FILLMORE
                                                        JUSTICE




Do Not Publish
TEX. R. APP. P. 47

131083F.U05




                                                  –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TOMMY MARK LAYMAN, Appellant                         On Appeal from the Criminal District Court
                                                     No. 2, Dallas County, Texas
No. 05-13-01083-CR        V.                         Trial Court Cause No. F13-53590-I.
                                                     Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                         Justices Bridges and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 11th day of September, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –3–